Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/184,084 filed on 11/08/2018. Claims 1, 3-13 & 15-20 are pending in this communication.

Examiner’s Note
The Examiner used figures, paragraph and line numbers from the instant application’s pre-grant publication or pdf copy of allowance. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been 01/19/2021 has been entered.

Objection 
Dependency of claims 3-5, and 16-17 are not changed after the claims 2 and 13 were cancelled. For rejection purpose the examiner used the correct dependency.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered.
Applicant’s Argument:
Claims 1 and 13 have been amended to include the limitations of "disabling the credential when the access code reaches the desired value of failed access request attempts", which Applicant respectfully submits is clearly not shown, disclosed or taught, alone or in combination, by the references cited by the examiner.
Examiner’s response:
These arguments have been respectfully considered and the following non-final rejection addresses them.

Proposed allowable subject matter
The examiner interprets from few dependent claims and specification paragraph [0038] that following limitation content can be written in independent form into both independent claims 1 & 13 – ‘selectively permits a user to access an access controls wherein the user is not mode in which they cannot access the system by not rewriting the count of the access code after repeated failed attempts on the same access control’. The above limitation language is example only, the applicant is encouraged to construct the claim limitation language matching the flow and language of the existing independent claims. The examiner will be available to review the amended claims before filing if the applicant wishes.
Reasons of allowance: what is missing from the prior art is selectively permitting a user to access an access controls wherein the user is not locked out of the system if they tried the access control multiple times when the access control is in a mode in which they cannot access the system by not rewriting the count of the access code after repeated failed attempts on the same access control.

Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by 1 & 13, and thereby claims 1 & 13are considered allowable. The dependent claims which further limit claims 1 & 13 also are allowable by virtue of their dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 1, 3-9, 12, 13 & 15-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over WU; Shuguang et al. (hereinafter WU), Pub. No.: US 2018/0262891 A1 in view of CARSTENS; Christian et al., Pub. No.: US 2016/0267738 A1.

Regarding Claim 1, WU discloses a method of monitoring access requests to one or more access controls of an access control system, the method comprising:
receiving a first access request from a key card to a first access control {[0001], “key fob or tag inside a phone”, Fig. 1A element 102 – ‘NFC Tag mounted on outside door’, element 110 –‘NFC capable smartphone’ & [0036], “The mobile unit contacts the locking unit at step 306 and checks in or out according to a determination made in step 308. Authorizations are collected and checked in step 312”. Examiner’s note, Wu designed the NFC capable smartphone, ‘the mobile unit’, as ‘card key’. ‘NFC mounted on door’ is the ‘access control’ device}, the key card being encoded with a credential and an access code {Fig. 3 elements 304 & claim 4: a processor configured to determine access authorization based on user authentication credentials and locking unit asset identifiers, and a processor configured to generate access codes”}, …;
determining that the credential is not authorized to access the first access control {[0042], “If at least one of the date and time, user authentication, or mobile device authentication do not conform to the set of access rules, the authorization is denied and step 314 is performed to allow another attempt at authorization”} ;
checking a first value of the access code {[0016], “NFC chip 104 is configured to compare an access code received through the NFC tag 102 with a current access code stored in the non-volatile memory embedded in the NFC chip 10”},…; and
rewriting the first value of the access code to a second value of the access code if the first value of the access code does not equal a desired value of failed access request attempts {[0016], the NFC chip 104 may activate or deactivate write-protection on the nonvolatile memory 104 to allow the memory to be overwritten, for example to replace a current access code with an update code which becomes the access code for a subsequent unlocking attempt.” …  [0036], “if access is denied, steps 314, 316 and 318 allow access attempts to be retried”}, …
WU, however, does not explicitly disclose
…, wherein the access code maintains a count of a number of times that the credential has been denied by the first access control or any other access control;
… wherein the first value represents the count prior to the first access request; and
… wherein the second value represents the count after the first access request; and
disabling the credential when the access code reaches the desired value of failed access request attempts.
In an analogous reference CARSTENS discloses
…, wherein the access code maintains a count of a number of times that the credential has been denied by the first access control or any other access control {[0035], “The tag can have different form factors, for example.  It can be embodied for example as a key fob or as a card.” … [0075], “The rejection information can for example further comprise a counter that is incremented with each new rejection … the value of the counter comprised by the rejection information is greater than a value of a counter provided in the access control apparatus”} ;
… wherein the first value represents the count prior to the first access request; and … wherein the second value represents the count after the first access request {[0075], “wherein the value of the counter of the access control apparatus is updated to the value of the counter comprised by the rejection information in or after the storage of the new rejection list in the access control apparatus”}; and
disabling the credential when the access code reaches the desired value of failed access request attempts {[0075], “It is thereby possible to prevent an attempt from being made to enable an old rejection list (which for example does not contain identifiers that are currently to be blocked) to be installed on the access control apparatus”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify WU’s technique of ‘electronic access control system for secured assets, such as locked facilities, by monitoring and controlling access with user credentials and access code in a wireless system’, to a technique of ‘keeping a record of counts of access control denials by an access control card key and disabling the access after preset failed access counts is exceeded’, as taught by CARSTENS, in order to maintain security access control of an entity. . The motivation is to manage facility door locking/unlocking by a central 
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 2, canceled.

Regarding Claim 3, WU as modified by CARSTENS discloses all the features of claim 1. The combination further discloses
the first value of the access code is only re-written to the second value of the access code if the credential was not denied on the access control prior to the first access request {WU: [0036], “If access is granted, steps 320, 322, 324 and 326 are performed to grant access and update the access codes used to grant access at the locking unit”}.

Regarding Claim 4, WU as modified by CARSTENS discloses all the features of claim 1. The combination further discloses
transmitting a notification to a mobile device associated with the key card when the credential is disabled {WU: [0043], “for … unsuccessful attempts at access, at which point notification is provided to the user of the mobile device”}.

Regarding Claim 5, WU as modified by CARSTENS discloses all the features of claim 1. The combination further discloses
transmitting a notification to a server when the credential is disabled {WU: [0043], “notifications can also be generated and distributed to security or other personnel, by generating automated messages routed to computers or mobile devices used by those personnel”}.

Regarding Claim 6, WU as modified by CARSTENS discloses all the features of claim 1. The combination further discloses
the desired value is equal to three failed access request attempts {WU: [0043], “for example after three … unsuccessful attempts at access, at which point notification is provided to the user of the mobile device”}.

Regarding Claim 7, WU as modified by CARSTENS discloses all the features of claim 1. The combination further discloses
checking the second value of the access code {WU: [0016], “NFC chip 104 is configured to compare an access code received through the NFC tag 102 with a current access code stored in the non-volatile memory embedded in the NFC chip 10”};
determining that the second value of the access code equals the desired value of failed access request attempts {WU: [0036], “The mobile unit contacts the locking unit at step 306 and checks in or out according to a determination made in step 308.  Authorizations are collected and checked in step 312”}; and
disabling the credential when the second value of the access code is equal to the desired value of failed access request attempts {WU: [0036], “if access is denied, steps 314, 316 and 318 allow access attempts to be retried”. Examiner’s note: ‘attempts to be retired’ is like disabling the credential}.

Regarding Claim 8, WU as modified by CARSTENS discloses all the features of claim 1. The combination further discloses
denying the key card access to the first access control {WU: [0042], “If at least one of the date and time, user authentication, or mobile device authentication do not conform to the set of access rules, the authorization is denied”}.

Regarding Claim 9, WU as modified by CARSTENS discloses all the features of claim 1. The combination further discloses
receiving a second access request from the key card to a second access control {WU: Fig. 1A element 102 – ‘NFC Tag mounted on outside door’, element 110 –‘NFC capable smartphone’ & [0036], “The mobile unit contacts the locking unit at step 306 and checks in or out according to a determination made in step 308. Authorizations are collected and checked in step 312”};
determining that the credential is not authorized to access the second access control {WU: {[0042], “ If at least one of the date and time, user authentication, or mobile device authentication do not conform to the set of access rules, the authorization is denied and step 314 is performed to allow another attempt at authorization”};
checking the second value of the access code {WU: [0016], “NFC chip 104 is configured to compare an access code received through the NFC tag 102 with a current access code stored in the non-volatile memory embedded in the NFC chip 10”}; and
rewriting the second value of the access code to a third value of the access code if the second value of the access code does not equal the desired value of failed access request attempts {WU: [0016], the NFC chip 104 may activate or deactivate write-protection on the nonvolatile memory 104 to allow the memory to be overwritten, for example to replace a current access code with an update code which becomes the access code for a subsequent unlocking attempt.” …  [0036], “if access is denied, steps 314, 316 and 318 allow access attempts to be retried”}, wherein the third value represents the count after the second access request {CARSTENS: [0075], “wherein the value of the counter of the access control apparatus is updated to the value of the counter comprised by the rejection information in or after the storage of the new rejection list in the access control apparatus”}.

Regarding Claim 12, WU as modified by CARSTENS discloses all the features of claim 1. The combination further discloses
disabling the credential when the access code reaches the desired value of failed access request attempts in response to a policy stored in an access control {WU: [0026], “The asset identification is a piece of data sufficient to identify the particular locking unit, secured asset, or a type of requested item from the secured asset … in databases storing access rules and access codes associated with particular locking units” … [0036], “if access is denied, steps 314, 316 and 318 allow access attempts to be retried and provide notifications regarding multiple unsuccessful access attempts”}.

Regarding claim 13, claim 13 is claim to an ‘access control’ using the method of claim 1. Therefore, claim 13 is rejected for the reasons set forth for claim 1. WU further discloses “a processor; and a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations” {[0013], “locking unit 100 has sub-components of a near-field communications (NFC) tag 102, an NFC microchip and non-volatile memory 104, microcontroller 106, and lock actuator 108 and 152. The locking unit may control access to a physical location such as a utility cabinet or access doors at facilities, or may control access to parts of an asset such as the contents of a vending machine” … [0053], “FIG. 6 is a flow diagram for an access request for a vending machine. The device is initialized in step 600, with an initial access code programmed into a memory”}.

Regarding claim 14, canceled.

Regarding Claim 15, WU as modified by LOVELOCK and CARSTENS discloses all the features of claim 13. The combination further discloses
the access code is only increased if the credential was not denied on the access control prior to the first access request {WU: [0036], “If access is granted, steps 320, 322, 324 and 326 are performed to grant access and update the access codes used to grant access at the locking unit”}.

Regarding claim 16, claim 16 is a dependent claim of claim 13, claim 16 is claim to access control using the method of claim 4. Therefore, claim 16 is rejected for the reasons set forth for claim 4.

Regarding claim 17, claim 17 is a dependent claim of claim 13, claim 17 is claim to access control using the method of claim 5. Therefore, claim 17 is rejected for the reasons set forth for claim 5.

Regarding claim 18, claim 18 is a dependent claim of claim 13, claim 18 is claim to access control using the method of claim 6. Therefore, claim 18 is rejected for the reasons set forth for claim 6.

Regarding claim 19, claim 18 is a dependent claim of claim 13, claim 19 is claim to access control using the method of claim 7. Therefore, claim 19 is rejected for the reasons set forth for claim 7.

Regarding claim 20, claim 20 is a dependent claim of claim 13, claim 20 is claim to access control using the method of claim 8. Therefore, claim 20 is rejected for the reasons set forth for claim 8.

Claims 10 & 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over WU; Shuguang et al. (hereinafter WU), Pub. No.: US 2018/0262891 A1 in view of CARSTENS; Christian et al., Pub. No.: US 2016/0267738 A1 and further in view of ZHANG; Dong et al., Pub. No.: US 2018/0374293 A1.

Regarding Claim 10, WU as modified by CARSTENS discloses all the features of claims 9 & 1. The combination further discloses
receiving … [another] access request from the key card to … [another] access control {WU: Fig. 1A element 102 – ‘NFC Tag mounted on outside door’, element 110 –‘NFC capable smartphone’ & [0036], “The mobile unit contacts the locking unit at step 306 and checks in or out according to a determination made in step 308. Authorizations are collected and checked in step 312”};
determining that the credential is not authorized to access … [another] access control {WU: {[0042], “ If at least one of the date and time, user authentication, or mobile device authentication do not conform to the set of access rules, the authorization is denied and step 314 is performed to allow another attempt at authorization”};
checking the third value of the access code {WU: [0016], “NFC chip 104 is configured to compare an access code received through the NFC tag 102 with a current access code stored in the non-volatile memory embedded in the NFC chip 10”};
rewriting the third value of the access code to a fourth value of the access code if the third value of the access code does not equal the desired value of failed access request attempts {WU: [0016], the NFC chip 104 may activate or deactivate write-protection on the nonvolatile memory 104 to allow the memory to be overwritten, for example to replace a current access code with an update code which becomes the access code for a subsequent unlocking attempt.” …  [0036], “if access is denied, steps 314, 316 and 318 allow access attempts to be retried”}, wherein the fourth value represents the count after the third access request {LOVELOCK: [0005], “The method may further include sending counter data from the PSD to the reader device, sending counter data or incremented counter data from the reader device to the PSD after an access decision and/or storing counter data on the reader device before or after an access decision”};
checking the fourth value of the access code {WU: [0016], “NFC chip 104 is configured to compare an access code received through the NFC tag 102 with a current access code stored in the non-volatile memory embedded in the NFC chip 10”};
determining that the fourth value of the access code equals the desired value of failed access request attempts {WU: [0036], “The mobile unit contacts the locking unit at step 306 and checks in or out according to a determination made in step 308.  Authorizations are collected and checked in step 312”}; and
disabling the credential when the fourth value of the access code is equal to the desired value of failed access request attempts {WU: [0036], “if access is denied, steps 314, 316 and 318 allow access attempts to be retried”}.
However, the combination does not explicitly disclose
… third access request …
 In an analogous reference ZHANG discloses
… third access request {ZHANG: [0102] wherein, the host is for receiving a third verification request for the object to be verified sent by the third access control”} … 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify WU’s technique (as modified by CARSTENS) of ‘electronic access control system for secured assets, such as locked facilities, by monitoring and controlling access with user credentials and access code in a wireless system and keeping a record of counts of access control denials by an access control card key and disabling the access after preset failed access counts is exceeded’ for ‘controlling facility access with a card key in multiple entrance and exit’ by ZHANG,, in order to access key card’s proper use in and out of a facility. The motivation is to allowing a user to use a key card to entry/exit at multiple secured location and preventing some other person using the same key card or another key card.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding Claim 11, WU as modified by CARSTENS discloses all the features of claims 10, 9 & 1. The combination further discloses
 receiving … [another] access request from the key card to a … [another] access control{WU: Fig. 1A element 102 – ‘NFC Tag mounted on outside door’, element 110 –‘NFC capable smartphone’ & [0036], “The mobile unit contacts the locking unit at step 306 and checks in or out according to a determination made in step 308. Authorizations are collected and checked in step 312”};
determining that the credential is not authorized to access the … [another]  access control{WU: {[0042], “ If at least one of the date and time, user authentication, or mobile device authentication do not conform to the set of access rules, the authorization is denied and step 314 is performed to allow another attempt at authorization”} ; and
denying the key card access to the … [another]  access control {[0036], “The mobile unit contacts the locking unit at step 306 and checks in or out according to a determination made in step 308.  Authorizations are collected and checked in step 312; access is denied”}.
… fourth access request {ZHANG: [0102], “receiving a fourth verification request for the object to be verified sent by the fourth access control”} … 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Examiner, Art Unit 2491